Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 9/28/2021, wherein claims 1-3,12,15, and 18-20  are pending. 

Drawings
The drawings are objected to because fig. 2 contains new matter. The shape and configuration of the headwear and the size and exact placement of the stretchable fabric composite laminate relative to the headwear are not supported by the originally filed specification. The examiner also notes that it doesn’t not appear in fig. 2 that the stretchable fabric composite is at the point of folding because it does not touch the fold. If the applicant removes fig. 2 to overcome this drawing objection, the specification should be amended accordingly.
Applicant is also reminded that if a drawing figure is canceled, a replacement sheet of drawings must be submitted without the figure (see 37 CFR 1.121(d) ). If the canceled drawing figure was the only drawing on the sheet, then only a marked-up copy of the drawing sheet including an annotation showing that the drawing has been cancelled is required. The marked-up (annotated) copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section of the 37 CFR 1.121(d)(1) ) (MPEP 608.02(t)).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3,12,15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “placed at the point of folding” because the term “point” can have many different meanings and it is not clear which meaning is intended by claim language. Applicant’s specification does not provide clarity. Is the point of folding referring to a dot? or a sharp end? Or a narrowly localized place? The applicant has provided a new figure to show this feature however the figure does not provide clarity especially because the stretchable fabric composite laminate (3) does not extend to the fold. Additionally, “the point of folding” is lacking antecedent basis. For the purpose of the prior art rejection to examiner is interpreting “placed at the point of folding” to mean that the stretchable fabric composite extends to the fold.

All remaining claims are rejected as depending on a rejected base claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2,12, 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142) and further in view of Hubbard (U.S. Patent No. 4480339).

Regarding claim 1, Mario teaches a garment (10) (figs. 1-4) with an opening or edgeband (20,22), said garment (10) including at least one layer of a garment fabric (fabric of 20)(para. 20) and a stretchable elastic strip (18)(para. 20); wherein said garment includes two or more layers of said garment fabric (36,40) and said stretchable elastic strip is located between said layers (figs. 3,4), wherein said two or more layers are formed by folding a single piece of fabric (figs. 3,4, para. 22); wherein said stretchable elastic strip (18) is attached to said garment fabric (fabric of 20) prior to fabric finishing (para. 8, waistband assembly protects elastic during finishing processing such as stonewashing, therefore the stretchable elastic strip is attached to the garment fabric prior to fabric finishing. Additionally, it is noted that “said stretchable elastic strip is attached to said garment fabric prior to fabric finishing” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The structure of applicant’s claimed invention is known as outlined in this rejection) at the opening or edgeband (20,22)(fig. 4, para. 20) and provides stiffness and vertical stability (would provide at least some amount of stiffness and vertical stability to the garment by providing an additional layer attached to the garment fabric, para. 9) and stretch and 
Martin teaches a stretchable fabric composite laminate (abstract)(para. 16); said stretchable fabric composite laminate including two outer layers of composite fabric with a bonded inner layer of elastomeric fibers (abstract)(para. 16), wherein said elastomeric fibers are selected from the group consisting of spandex, elastomeric polyolefin, natural rubber filament, and synthetic rubber filament, and combinations thereof (para. 15); wherein said stretchable fabric composite laminate has a calculated flatness factor of not more than 4.4 (para. 10) wherein said stretchable fabric composite laminate has 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the stretchable elastic strip of Mario with the stretchable fabric composite of Martin in order to provide good laundry durability, a desirably smooth, tailored appearance, and low tack surfaces (paras. 11 and 20 of Martin). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the stretchable elastic strip of Mario with the stretchable fabric composite of Martin because doing so would be substituting one known elastic insert of a lower body garment for another known elastic insert of a lower body garment thereby yielding predictable results to one of ordinary skill in the art.
The Mario/Martin combined reference fails to teach said stretchable fabric composite is placed at the point of folding, and doesn’t specifically teach said stretchable fabric composite laminate has a width of 0.20 cm to 30.0 cm.
Hubbard teaches a garment edgeband (21), said garment including at least one layer of a garment fabric (29) and an elastic band (27); the garment edgeband includes two or more layers of said garment fabric (29 on left and right sides of 27, fig. 5) and 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have extended  the end of 40 (54) and the stretchable fabric composite of the Mario/Martin combined reference to the point of folding (i.e. to the fold) in view or Hubbard in order to further support the fold and in order to further strengthen the attachment of  the stretchable fabric composite to 20 because 66 (or other adhesive, para. 38) would further attach the stretchable fabric composite and 20 when the stretchable fabric composite is extended to the fold (fig. 4 of Mario).

The Mario/Martin/Hubbard combined reference doesn’t specifically teach said stretchable fabric composite laminate has a width of 0.20 cm to 30.0 cm.

  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for said stretchable fabric composite laminate of the combined reference to have a width of 0.20 cm to 30.0 cm because this range of width would be suitable for fitting within the height of a waistband. Furthermore,  it would have been obvious to one of ordinary skill in the art at the time the invention was made for said stretchable fabric composite laminate to have a width of 0.20 cm to 30.0 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Regarding claim 2, the Mario/Martin combined reference further teaches said stretchable fabric composite laminate is attached to said garment fabric by bonding, adhering, sewing, laminating or a combination thereof (para. 38)(fig. 4).
Regarding claim 12, the Mario/Martin combined reference further teaches said stretchable fabric composite laminate is attached to said garment fabric by an adhesive between said garment fabric and said stretchable fabric composite laminate (para. 38, glue).
Regarding claim 18, Martin of the combined reference further teaches said two outer layers of fabric included in said stretchable fabric composite laminate are of substantially equal width (para. 12); and each outer layer of said stretchable fabric composite laminate has an inside surface and an outside surface with respect to the stretchable fabric composite laminate (para. 7); and said inner layer of elastomeric fibers includes at least 8 threadlines/inch (3.15 threadlines/cm); and the elastomeric fibers have a linear density of 400 decitex or greater (para. 8).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I);  Furthermore the applicant has not provided criticality for the claimed range.
Regarding claim 20, Martin of the combined reference further teaches said stretchable fabric composite laminate has a retractive force of 0.22 Ib/inch (38.9 g/cm) (para. 15).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142) and further in view of Hubbard (U.S. Patent No. 4480339), as evidenced by Umezawa (U.S. Patent No. 6399003).
Regarding claim 3, Martin of the combined reference further teaches said elastomeric fiber (para. 15) comprises melt-spun elastomer (spandex is capable of being melt spun, see Umezawa). It is noted that “melt-spun” recites a product-by-.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mario (U.S. 20080078012) in view of Martin (U.S. 20010029142) in view of Hubbard (U.S. Patent No. 4480339) and further in view of Swan (U.S. Patent No. 2264224).
	Regarding claim 15, Mario further teaches pieces of fabric can be attached to each other using any suitable method including glue (para. 38) however the Mario/Martin/Hubbard combined reference doesn’t specifically teach said adhesive is selected from the group consisting of a hot melt adhesive, a cyanoacrylate, an epoxy, polyvinyl acetate, a plastisol, a thermoplastic, silicone, a polyurethane aqueous dispersion, and combinations thereof.
	Swan further teaches an inner layer (3) attached to a garment fabric (1) by a hot melt adhesive (2) between said garment fabric (1) and said inner layer (3)(fig. 2) (pg. 2, col. 1, lines 1-35).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the adhesive of the Mario/Martin/Hubbard combined reference a hot melt adhesive in view of Swan in order to provide a flexible, long lasting durable bond that would dry quickly and hold together during washing.

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the replacement fig. 2 is supported by the spec, the examiner contends that the shape and configuration of the headwear and the size and exact placement of the stretchable fabric composite laminate relative to the headwear are not supported by the originally filed specification. The examiner also notes that it doesn’t not appear in fig. 2 that the stretchable fabric composite is at the point of folding because it does not touch the fold. 
	In response to applicant’s arguments pertaining to the previously presented fig. 2 A-E, the examiner incorporates herein the response to arguments presented in the non-final rejections mailed 6/7/2021. The examiner further adds that there are many different constructions available for pants, headwear, socks, gloves, and tops and therefore the garments provided in fig. 2 A-E are not the only reasonable and necessary construction.
	Regarding applicant’s argument that the prior art fails to teach the amendments to claim 1, the examiner contends that Hubbard is combined with the references above to teach said stretchable fabric composite is placed at the point of folding as outlined in the rejection above. Martin teaches said stretchable fabric composite laminate has at least 16 puckers per linear inch (6.3 puckers/cm)(para. 21); wherein said stretchable fabric composite laminate includes an adhesive in an amount of 10% to 35% by weight of the stretchable fabric composite laminate (paras. 9,16, claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABBY M SPATZ/Examiner, Art Unit 3732           

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732